DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2nd, 2022, April 19th, 2022 and June 13th, 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa et al. (US Publication No. 2013/0173846 -- "Lassa") in view of Stocksdale et al. (US Publication No. 2018/0032437 -- "Stocksdale").

Regarding claim 1, Lassa teaches A system, comprising: a host device configured to communicate with memory devices using a first communication protocol; a memory device configured to communicate with the host device using a second communication protocol different than the first communication protocol; (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol such as SATA, while the memory device communicates with a second protocol such as ONFI. Further, see Lassa paragraph [0032], These terms (i.e., “host-side interface” and “flash device-side interface”) should not be confused with the terms “host-type interface” and “flash-type interface,” which are terminology used herein to differentiate between the two sides of a NAND interface protocol, as this protocol is not symmetric) a second area for memory devices configured to communicate with the host device using the first communication protocol, (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM. The silicon interposer is coupled with the translation components and the host device) and a first plurality of channels between the first area and the second area, the first plurality of channels support the first communication protocol; (Lassa paragraph [0029], In general, a NAND interface protocol is used to coordinate commands and data transfers between a NAND flash device and a host using, for example, data lines and control signals, such as ALE (Address Latch Enable), CLE (Command Latch Enable), and WE# (Write Enable). Even though the term "NAND interface protocol" has not, to date, been formally standardized by a standardization body, the manufacturers of NAND flash devices all follow very similar protocols for supporting the basic subset of NAND flash functionality. This is done so that customers using NAND devices within their electronic products could use NAND devices from any manufacturer without having to tailor their hardware or software for operating with the devices of a specific vendor. It is noted that even NAND vendors that provide extra functionality beyond this basic subset of functionality ensure that the basic functionality is provided in order to provide compatibility with the protocol used by the other vendors, at least to some extent) and a translation device positioned on the second area of the silicon interposer and configured to communicate with the host device via the first plurality of channels using the first communication protocol and with the memory device using the second communication protocol (Lassa paragraph [0029], In general, a NAND interface protocol is used to coordinate commands and data transfers between a NAND flash device and a host using, for example, data lines and control signals, such as ALE (Address Latch Enable), CLE (Command Latch Enable), and WE# (Write Enable). Even though the term “NAND interface protocol” has not, to date, been formally standardized by a standardization body, the manufacturers of NAND flash devices all follow very similar protocols for supporting the basic subset of NAND flash functionality. This is done so that customers using NAND devices within their electronic products could use NAND devices from any manufacturer without having to tailor their hardware or software for operating with the devices of a specific vendor. It is noted that even NAND vendors that provide extra functionality beyond this basic subset of functionality ensure that the basic functionality is provided in order to provide compatibility with the protocol used by the other vendors, at least to some extent. The communication protocols as described above in claim 1 are used in conjunction with a plurality of channels/signals to provide the connection between the devices. For example, the ONFI protocol could be used to send WE# and CLE command signals. Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol while the memory device communicates with a different protocol such as ONFI).
Lassa does not teach a silicon interposer comprising a first area for the host device; wherein the host device is positioned on the first area of the silicon interposer.
However, Stocksdale teaches a silicon interposer comprising a first area for the host device; wherein the host device is positioned on the first area of the silicon interposer (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM. The silicon interposer is coupled with the translation components and the host device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa with those of Stocksdale. Stocksdale teaches using a silicon interposer for communication protocol for HBM, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

Regarding claim 5, Lassa in view of Stocksdale teaches The system of claim 1, wherein the translation device is configured to: receive, from the host device, first commands for accessing the memory device in accordance with the first communication protocol; generate second commands in accordance with the second communication protocol, the second commands corresponding to the first commands; and transmit the second commands to the memory device (Lassa paragraph [0029], In general, a NAND interface protocol is used to coordinate commands and data transfers between a NAND flash device and a host using, for example, data lines and control signals, such as ALE (Address Latch Enable), CLE (Command Latch Enable), and WE# (Write Enable). Even though the term “NAND interface protocol” has not, to date, been formally standardized by a standardization body, the manufacturers of NAND flash devices all follow very similar protocols for supporting the basic subset of NAND flash functionality. This is done so that customers using NAND devices within their electronic products could use NAND devices from any manufacturer without having to tailor their hardware or software for operating with the devices of a specific vendor. It is noted that even NAND vendors that provide extra functionality beyond this basic subset of functionality ensure that the basic functionality is provided in order to provide compatibility with the protocol used by the other vendors, at least to some extent. The communication protocols as described above in claim 1 are used in conjunction with a plurality of channels/signals to provide the connection between the devices. For example, the ONFI protocol could be used to send WE# and CLE command signals, see Lassa paragraph [0020], The following embodiments relate generally to a controller and method for memory aliasing for different flash memory types. As mentioned above, multiple flash technology types (one-, two-, and three-bits per cell, for example) and mixed-technology flash devices (devices with binary regions in an otherwise multi-level cell device) are available; however, some industry standard protocols, such as ONFI, only support commands for a single memory type, as they assume that all the memory devices in an MCP are homogeneous. For example, ONFI interfaces assume that all of the memory devices in the multi-chip package are X1 (one bit per cell), X2 (two bits per cell), or X3 (three bits per cell). However, in some applications, it may be desired to have mixed technology devices (i.e., memory devices of different types) and/or mixed technology targets (i.e., a memory device with different memory types in different address ranges). The following embodiments can be used to mix different dies inside the same multi-chip package and to use a given memory die in different ways (e.g., to use different commands to talk to X1/X2 memory regions or blocks in order to achieve binary or multi-level cell behavior). In one of the below embodiments, the address bits are used to indicate which kind of memory to use and, optionally, to perform address translation to specific (different) command sequences for the different memory types. (More generally, these embodiments can use address bits for special modes.) Existing host controller ASICs only implement standard commands with a variable length address field. While there are parameter pages in ONFI, for example, to specify the number of address bytes, other information may not be able to be expressed or indicated).

Regarding claim 6, Lassa in view of Stocksdale teaches The system of claim 5, wherein the memory device comprises: a memory die; and a controller configured to receive, from the translation device, the second commands in accordance with the second communication protocol and to access the memory die in accordance with the second commands (Lassa paragraph [0004], By way of introduction, the embodiments described below provide a controller and method for memory aliasing for different flash memory types. In one embodiment, a controller is presented having one or more interfaces through which to communicate with a plurality of memory dies, wherein at least one of the memory dies is of a different memory type than the other memory dies. The controller also has an interface through which to communicate with a host, wherein the interface only supports commands for a single memory types. The controller further contains a processor that is configured to receive a logical address and a command from the host, determine which memory die is associated with the logical address, and translate the command received from the host to a form suitable for the memory type of the memory die associated with the logical address. The aforementioned first and second commands can be used to access the memory die for a plurality of commands, see Lassa paragraph [0020], The following embodiments relate generally to a controller and method for memory aliasing for different flash memory types. As mentioned above, multiple flash technology types (one-, two-, and three-bits per cell, for example) and mixed-technology flash devices (devices with binary regions in an otherwise multi-level cell device) are available; however, some industry standard protocols, such as ONFI, only support commands for a single memory type, as they assume that all the memory devices in an MCP are homogeneous. For example, ONFI interfaces assume that all of the memory devices in the multi-chip package are X1 (one bit per cell), X2 (two bits per cell), or X3 (three bits per cell). However, in some applications, it may be desired to have mixed technology devices (i.e., memory devices of different types) and/or mixed technology targets (i.e., a memory device with different memory types in different address ranges). The following embodiments can be used to mix different dies inside the same multi-chip package and to use a given memory die in different ways (e.g., to use different commands to talk to X1/X2 memory regions or blocks in order to achieve binary or multi-level cell behavior). In one of the below embodiments, the address bits are used to indicate which kind of memory to use and, optionally, to perform address translation to specific (different) command sequences for the different memory types. (More generally, these embodiments can use address bits for special modes.) Existing host controller ASICs only implement standard commands with a variable length address field. While there are parameter pages in ONFI, for example, to specify the number of address bytes, other information may not be able to be expressed or indicated).

Regarding claim 7, Lassa in view of Stocksdale teaches The system of claim 1, wherein the first communication protocol is a high bandwidth memory communication protocol (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa with those of Stocksdale. Stocksdale teaches using a silicon interposer for communication protocol for HBM, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Stocksdale as applied to claim 1 above, and further in view of Kang (US Publication No. 2014/0175665 -- "Kang").

Regarding claim 2, Lassa in view of Stocksdale in further view of Kang teaches The system of claim 1, further comprising: a package substrate comprising a third area for the silicon interposer, a fourth area for the memory device, and a second plurality of channels between the third area and the fourth area (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100. Also see Kang paragraph [0037], Microelectronic package 600 has an advantageously reduced thickness compared to multi-chip packages that include one or more conventional packaging substrates. Multiple substrates can be used with organic components built on top of the previous organic substrate with the same silicon interposer used in between. Kang paragraph [0008], One advantage of above-described embodiment is that the thickness of a microelectronic package can be significantly reduced without the danger of unwanted warpage of components in the microelectronic package. A further advantage is that the use of mold compound in lieu of an underfill material to protect electrical connections between IC chips and the interposer reduces the overall footprint of the microelectronic package. This is because the mold compound allows the placement of passive components mounted to the interposer very close to IC chips that are also mounted on the interposer).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale with those of Kang. Kang teaches using two organic substrates as the substrates coupled to the host and other components, which is a process by which the complexity can be reduced and the reliability of the overall system can be improved (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100).

Regarding claim 3, Lassa in view of Stocksdale in further view of Kang teaches The system of claim 2, wherein:
the memory device comprises a plurality of memory dies and an organic substrate positioned below the plurality of memory dies, (Kang paragraph [0008], One advantage of above-described embodiment is that the thickness of a microelectronic package can be significantly reduced without the danger of unwanted warpage of components in the microelectronic package. A further advantage is that the use of mold compound in lieu of an underfill material to protect electrical connections between IC chips and the interposer reduces the overall footprint of the microelectronic package. This is because the mold compound allows the placement of passive components mounted to the interposer very close to IC chips that are also mounted on the interposer) and the memory device is positioned on the fourth area of the package substrate (Kang paragraph [0034], Molded stiffener 540 is formed in contact with packaging substrate 130, edge surfaces 509 of interposer 120, and IC chips 501 and 502, as shown in FIG. 5. In other embodiments, mold stiffener 540 is also formed in contact with edge surfaces 510 of IC chips 503 and 504. In some embodiments, electrical connections of IC chips 503 and 504 are protected with underfill material 129 as shown, and in other embodiments, mold stiffener 540 is used in lieu of underfill material 129. In some embodiments, the use of mold stiffener 540 facilitates a reduced stand-off distance 511 between IC chips 501, 502, 503, and 504 and any passive components 350 coupled to interposer 120, thereby reducing the overall size of microelectronic package 500. The memory devices use an organic substrate structure with the package substrate).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale with those of Kang. Kang teaches using two organic substrates as the substrates coupled to the host and other components, which is a process by which the complexity can be reduced and the reliability of the overall system can be improved (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Stocksdale as applied to claim 1 above, and further in view of Singh et al. (US Publication No. 2017/0068769 — “Singh”).


Regarding claim 4, Lassa in view of Stocksdale in further view of Singh teaches The system of claim 1, wherein: the host device comprises a first pin layout that supports the first communication protocol, the memory device comprises a second pin layout that is different than the first pin layout and supports the second communication protocol, and the translation device is configured to map the first pin layout to the second pin layout (Singh paragraph [0061], The flip-flop insertion program 540 includes a netlist translator 541, a timing report processing module 542, a constraint module 543 storing the set of constraints, a timing adjustment module 544, an insertion module 545 and a flip-flop count determination module 546. The netlist translator 541 identifies the net by their start and end pins and translates the pin identifications to a command format recognizable by the timing analysis tool 530. The original structure includes a first pin layout, which can be translated into a different format via the netlist translator, which corresponds to a direct mapping between the two).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale with those of Singh. Singh teaches using two different pin layouts to utilize a translation device, which allows the system to use information such as identified undesired pin locations and alter them with the second layout, which can improve the delay associated with a processing command, as well as other various benefits (Singh paragraph [0062], The timing report processing module 542 processes the timing report and identifies illegal or undesired locations for flip-flop insertions according to the set of constraints. The insertion module 545 determines the flip-flop counts that are needed based on the physical layout and compares it with the RTL count limit for each net. If the needed count is equal to the count limit, flip-flop insertions are performed. If the needed count is greater than the count limit, the timing adjustment module 544 adjusts the timing-related variables to decrease the propagation delay of the net or to allow more timing budget, e.g., by iteratively altering the clock period, clock-to-Q delay, standard cell or metal material, etc. If all the nets of the interface need fewer insertion count than the count limit, this information is fed back to update the RTL design).


Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Stocksdale in further view of Yazdani et al. (US Publication No. 2015/0255434 -- "Yazdani").

Regarding claim 8, Lassa teaches An apparatus, comprising: a first interface configured for communicating, via a first plurality of channels of a silicon interposer, with a host device using a first communication protocol, and wherein the first plurality of channels support the first communication protocol; (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol such as SATA, while the memory device communicates with a second protocol such as ONFI. Further, see Lassa paragraph [0032], These terms (i.e., “host-side interface” and “flash device-side interface”) should not be confused with the terms “host-type interface” and “flash-type interface,” which are terminology used herein to differentiate between the two sides of a NAND interface protocol, as this protocol is not symmetric) a second interface configured for communicating, via a second plurality of channels of the silicon interposer, with a memory device using a second communication protocol, the second plurality of channels supporting the second communication protocol; (Lassa paragraph [0029], In general, a NAND interface protocol is used to coordinate commands and data transfers between a NAND flash device and a host using, for example, data lines and control signals, such as ALE (Address Latch Enable), CLE (Command Latch Enable), and WE# (Write Enable). Even though the term “NAND interface protocol” has not, to date, been formally standardized by a standardization body, the manufacturers of NAND flash devices all follow very similar protocols for supporting the basic subset of NAND flash functionality. This is done so that customers using NAND devices within their electronic products could use NAND devices from any manufacturer without having to tailor their hardware or software for operating with the devices of a specific vendor. It is noted that even NAND vendors that provide extra functionality beyond this basic subset of functionality ensure that the basic functionality is provided in order to provide compatibility with the protocol used by the other vendors, at least to some extent. The communication protocols as described above in claim 1 are used in conjunction with a plurality of channels/signals to provide the connection between the devices. For example, the ONFI protocol could be used to send WE# and CLE command signals) and a translation component coupled with the first interface and the second interface and configured to: receive, from the host device via the first interface, signaling according to the first communication protocol, and transmit, to the memory device via the second interface, signaling according to the second communication protocol, (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol while the memory device communicates with a different protocol such as ONFI).
Lassa does not teach a first interface configured for communicating, via a first plurality of channels of a silicon interposer, with a host device using a first communication protocol, wherein the silicon interposer comprises a first area for a host die and a second area for a memory die, wherein the apparatus is positioned on the second area of the silicon interposer.
However, Stockdale teaches a first interface configured for communicating, via a first plurality of channels of a silicon interposer, with a host device using a first communication protocol, wherein the silicon interposer comprises a first area for a host die and a second area for a memory die (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM. The silicon interposer is coupled with the translation components and the host device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa with those of Stocksdale. Stocksdale teaches using a silicon interposer for communication protocol for HBM, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

Lassa in view of Stocksdale does not teach signaling according to the second communication protocol, wherein the apparatus is positioned on the second area of the silicon interposer.
However, Yazdani teaches signaling according to the second communication protocol, wherein the apparatus is positioned on the second area of the silicon interposer (Yazdani paragraph [0004], a die stack-type package. Die have been attached to an interposer to mount the die onto a printed circuit board (PCB) through an organic package substrate to translate the fine geometries of the interposer to the much larger spacing of the printed circuit board. An increasing number of conductive pads of the printed circuit board must be coordinated with more bonding pads on the semiconductor die to improve input/output (I/O) throughput. Channels going from a translation device through an organic substrate and silicon interpose to a memory die).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale with those of Yazdani. Yazdani teaches the channels going through an organic substrate and silicon interposer, which provides a method to minimize the final chip size (Yazdani paragraph [0005], as illustrated in FIG. 1A, a single chip 100 is partitioned into number of smaller chips (105, 110, 115, 120). Smaller chips (105, 110, 115, 120) are then assembled onto interposer 125 and wired together to form an integrated circuit. FIG. 1B shows a heterogeneous 2.5D/3D integration approach, a single chip 130 includes a number of circuitry blocks including memory 135, logic 140, DSP 145, and RF 150 manufactured separately and mounted on interposer 155 and wired together to form an integrated circuit. Smaller chips (135, 140, 145, 150) may be manufactured by different foundries and may have different process nodes selected for performance, availability and/or cost reasons).

Regarding claim 13, Lassa in view of Stocksdale in further view of Yazdani teaches The apparatus of claim 8, wherein the first communication protocol is a high bandwidth memory communication protocol (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa with those of Stocksdale. Stocksdale teaches using a silicon interposer for communication protocol for HBM, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Stocksdale in further view of Yazdani as applied to claim 8 above, and further in view of Wingard et al. (US Publication No. 2008/0320268 -- "Wingard").

Regarding claim 9, Lassa in view of Stocksdale in further view of Yazdani in further view of Wingard teaches The apparatus of claim 8, wherein: the first interface is configured to support communication with the host device using a first burst length, and the second interface is configured to communicate with the memory device using a second burst length (Wingard paragraph [0044] and paragraph [0217], For detected types of bursts such as streaming, incrementing address, XOR and wrap burst, the chop fits them within a single channel. Streaming bursts, by definition, are always within a single channel. An incrementing burst request is for a series of incrementing addresses and XOR bursts non-incrementing addresses but a related pattern of addresses that are cross a channel boundary. The state machine breaks the single initiator burst into a sequence of two or more separate burst requests--each with a burst length reduced to fit within each individual channel of an aggregate target (chop to channels). Moreover, for any XOR bursts crossing a channel boundary, the resulting channel bursts have a burst byte length that is equal to 2 times 2.sup.channel.sup.--.sup.interleave.sup.--.sup.size bytes; and the second burst starts at MAddr.+-.2.sup.channel.sup.--.sup.interleave.sup.--.sup.size. For WRAP bursts that cross a channel boundary, the state machine breaks the single initiator burst into a sequence of single initiator word transfers (chop to initiator singles). Normally interleave_size is selected to be larger than the cache lines whose movement is the dominant source of WRAP bursts. So channel crossing WRAPs will usually not occur; and the chopping logic chops up a WRAP burst to two INCR bursts when the WRAP burst crosses a channel boundary. The first and second burst length can be used for transmitting signaling, see Wingard paragraph [0227], For block bursts to a target that does support block and has sufficient width on MBurstLength, MBurstHeight, and MBurstStride to support the initiator's request, the chopping logic sends the 2D request to the addressed target to service the entire request. If the row(s) crosses a channel boundary and the burst starts in the higher numbered memory channel in an aggregate target before a second subsequent request is serviced by a lower address numbered memory channel, then block deadlock chopping is performed. If the initiator block row(s) crosses a channel boundary and the burst starts in any channel other than the higher address numbered) memory channel than memory channels servicing subsequent requests in that burst, then normal block chopping is performed. Normal block chopping creates two smaller target block bursts, each with the initiator-supplied MBurstHeight and MburstStride as shown in FIG. 16a. The first of the two chopped block bursts has chopped length as its new width attribute to fit within a channel and is sent to the addressed channel. The second of the two chopped block bursts uses the remaining row length as its new width attribute and is sent to the addressed memory channel plus one). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale and Yazdani with those of Wingard. Wingard teaches utilizing multiple different burst lengths for the operations performed by the memory system to optimize performance and balance load management and stress in between a plurality (Wingard paragraph [0004], When an SOC has multiple DRAM interfaces for accessing multiple DRAMs in parallel at differing addresses, each DRAM interface can be commonly referred to as a memory "channel". In the traditional approach, the channels are not interleaved, so the application software and all hardware blocks that generate traffic need to make sure that they spread their traffic evenly across the channels to balance the loading. Also, in the past, the systems use address generators that split a thread into multiple requests, each request being sent to its own memory channel. This forced the software and system functional block to have to be aware of the organization and structure of the memory system when generating initiator requests. Also, in some super computer prior systems, the system forced dividing up a memory channel at the size of burst length request. Also, in some prior art, requests from a processor perform memory operations that are expanded into individual memory addresses by one or more address generators (AGs). To supply adequate parallelism, each AG is capable of generating multiple addresses per cycle to the multiple segments of a divided up memory channel. The memory channel performs the requested accesses and returns read data to a reorder buffer (RB) associated with the originating AG. The reorder buffer collects and reorders replies from the memory channels so they can be presented to the initiator core. Also see Wingard paragraph [0044], One benefit of a multi-channel aggregate targets is that it provides spatial concurrency to target access, thus increasing effective bandwidth over that achievable with a single target of the same width. An additional benefit is that the total burst size of each channel is smaller than the total burst size of a single channel target with the same bandwidth, since the single channel target would need a data word that is as wide as the sum of the data word sizes of each of the multiple channels in an aggregate target. The multi-channel aggregate target can thus move data between the SoC and memory more efficiently than a single channel target in situations where the data size is smaller than the burst size of the single channel target. In an embodiment, this interconnect supports a strict super-set of the feature set of the previous interconnects).

Regarding claim 10, Lassa in view of Stocksdale in further view of Yazdani in further view of Wingard teaches The apparatus of claim 9, wherein: the host device is configured to receive signaling using the first burst length, and the memory device is configured to receive signaling using the second burst length (Wingard paragraph [0044] and paragraph [0217], For detected types of bursts such as streaming, incrementing address, XOR and wrap burst, the chop fits them within a single channel. Streaming bursts, by definition, are always within a single channel. An incrementing burst request is for a series of incrementing addresses and XOR bursts non-incrementing addresses but a related pattern of addresses that are cross a channel boundary. The state machine breaks the single initiator burst into a sequence of two or more separate burst requests--each with a burst length reduced to fit within each individual channel of an aggregate target (chop to channels). Moreover, for any XOR bursts crossing a channel boundary, the resulting channel bursts have a burst byte length that is equal to 2 times 2.sup.channel.sup.--.sup.interleave.sup.--.sup.size bytes; and the second burst starts at MAddr.+-.2.sup.channel.sup.--.sup.interleave.sup.--.sup.size. For WRAP bursts that cross a channel boundary, the state machine breaks the single initiator burst into a sequence of single initiator word transfers (chop to initiator singles). Normally interleave_size is selected to be larger than the cache lines whose movement is the dominant source of WRAP bursts. So channel crossing WRAPs will usually not occur; and the chopping logic chops up a WRAP burst to two INCR bursts when the WRAP burst crosses a channel boundary. The first and second burst length can be used for transmitting signaling, see Wingard paragraph [0227], For block bursts to a target that does support block and has sufficient width on MBurstLength, MBurstHeight, and MBurstStride to support the initiator's request, the chopping logic sends the 2D request to the addressed target to service the entire request. If the row(s) crosses a channel boundary and the burst starts in the higher numbered memory channel in an aggregate target before a second subsequent request is serviced by a lower address numbered memory channel, then block deadlock chopping is performed. If the initiator block row(s) crosses a channel boundary and the burst starts in any channel other than the higher address numbered) memory channel than memory channels servicing subsequent requests in that burst, then normal block chopping is performed. Normal block chopping creates two smaller target block bursts, each with the initiator-supplied MBurstHeight and MburstStride as shown in FIG. 16a. The first of the two chopped block bursts has chopped length as its new width attribute to fit within a channel and is sent to the addressed channel. The second of the two chopped block bursts uses the remaining row length as its new width attribute and is sent to the addressed memory channel plus one).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale and Yazdani with those of Wingard. Wingard teaches utilizing multiple different burst lengths for the operations performed by the memory system to optimize performance and balance load management and stress in between a plurality (Wingard paragraph [0004], When an SOC has multiple DRAM interfaces for accessing multiple DRAMs in parallel at differing addresses, each DRAM interface can be commonly referred to as a memory "channel". In the traditional approach, the channels are not interleaved, so the application software and all hardware blocks that generate traffic need to make sure that they spread their traffic evenly across the channels to balance the loading. Also, in the past, the systems use address generators that split a thread into multiple requests, each request being sent to its own memory channel. This forced the software and system functional block to have to be aware of the organization and structure of the memory system when generating initiator requests. Also, in some super computer prior systems, the system forced dividing up a memory channel at the size of burst length request. Also, in some prior art, requests from a processor perform memory operations that are expanded into individual memory addresses by one or more address generators (AGs). To supply adequate parallelism, each AG is capable of generating multiple addresses per cycle to the multiple segments of a divided up memory channel. The memory channel performs the requested accesses and returns read data to a reorder buffer (RB) associated with the originating AG. The reorder buffer collects and reorders replies from the memory channels so they can be presented to the initiator core. Also see Wingard paragraph [0044], One benefit of a multi-channel aggregate targets is that it provides spatial concurrency to target access, thus increasing effective bandwidth over that achievable with a single target of the same width. An additional benefit is that the total burst size of each channel is smaller than the total burst size of a single channel target with the same bandwidth, since the single channel target would need a data word that is as wide as the sum of the data word sizes of each of the multiple channels in an aggregate target. The multi-channel aggregate target can thus move data between the SoC and memory more efficiently than a single channel target in situations where the data size is smaller than the burst size of the single channel target. In an embodiment, this interconnect supports a strict super-set of the feature set of the previous interconnects).


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Stocksdale in further view of Yazdani as applied to claim 8 above, and further in view of Kang.

Regarding claim 11, Lassa in view of Stocksdale in further view of Yazdani and further in view of Kang teaches The apparatus of claim 8, wherein the second plurality of channels of the silicon interposer are configured to couple with a third plurality of channels in an organic substrate of the memory device, (Kang paragraph [0034], Molded stiffener 540 is formed in contact with packaging substrate 130, edge surfaces 509 of interposer 120, and IC chips 501 and 502, as shown in FIG. 5. In other embodiments, mold stiffener 540 is also formed in contact with edge surfaces 510 of IC chips 503 and 504. In some embodiments, electrical connections of IC chips 503 and 504 are protected with underfill material 129 as shown, and in other embodiments, mold stiffener 540 is used in lieu of underfill material 129. In some embodiments, the use of mold stiffener 540 facilitates a reduced stand-off distance 511 between IC chips 501, 502, 503, and 504 and any passive components 350 coupled to interposer 120, thereby reducing the overall size of microelectronic package 500) the third plurality of channels supporting the second communication protocol (Lassa paragraph [0023], Turning now to the drawings, FIG. 1 is a block diagram of a memory system of an embodiment. As shown in FIG. 1, a host controller 100 is in communication with a plurality of multi-chip memory packages via one or more interfaces (here, ONFI channels). (As used herein, the phrase "in communication with" means directly in communication with or indirectly in communication with through one or more components, which may or may not be shown or described herein.) Here, the controller 100 accesses (on each ONFI channel and across several ONFI channels) multiple attached ONFI targets. Each multi-chip memory package (called a "target" in FIG. 1) comprises a plurality of memory dies (NAND Flash LUNs) and, optionally, a local MCP controller (not shown). The controller 100 also has a processor configured to perform various actions, which will be described in detail below. The controller 100 can have on-board memory (e.g., SRAM) and/or external memory (e.g., DDR DRAM) to store executable program code (software or firmware) and other user data and system control data or structures used in its operations. In one embodiment, the memory system is part of a solid-state drive (SSD), and, in another embodiment, the controller 100 is used in OEM designs that use a Southbridge controller to interface to flash memory devices. Of course, these are merely examples, and other implementations can be used. Lassa discloses a plurality of channels that can utilize and support multiple different communication protocols).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale and Yazdani with those of Kang. Kang teaches using two organic substrates as the substrates coupled to the host and other components, which is a process by which the complexity can be reduced and the reliability of the overall system can be improved (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100).

Regarding claim 12, Lassa in view of Stocksdale in further view of Yazdani and further in view of Kang teaches The apparatus of claim 8, wherein the second plurality of channels of the silicon interposer are configured to couple with a third plurality of channels in a package substrate, (Kang paragraph [0034], Molded stiffener 540 is formed in contact with packaging substrate 130, edge surfaces 509 of interposer 120, and IC chips 501 and 502, as shown in FIG. 5. In other embodiments, mold stiffener 540 is also formed in contact with edge surfaces 510 of IC chips 503 and 504. In some embodiments, electrical connections of IC chips 503 and 504 are protected with underfill material 129 as shown, and in other embodiments, mold stiffener 540 is used in lieu of underfill material 129. In some embodiments, the use of mold stiffener 540 facilitates a reduced stand-off distance 511 between IC chips 501, 502, 503, and 504 and any passive components 350 coupled to interposer 120, thereby reducing the overall size of microelectronic package 500. The memory devices use an organic substrate structure with the package substrate) the third plurality of channels supporting the second communication protocol (Lassa paragraph [0023], Turning now to the drawings, FIG. 1 is a block diagram of a memory system of an embodiment. As shown in FIG. 1, a host controller 100 is in communication with a plurality of multi-chip memory packages via one or more interfaces (here, ONFI channels). (As used herein, the phrase "in communication with" means directly in communication with or indirectly in communication with through one or more components, which may or may not be shown or described herein.) Here, the controller 100 accesses (on each ONFI channel and across several ONFI channels) multiple attached ONFI targets. Each multi-chip memory package (called a "target" in FIG. 1) comprises a plurality of memory dies (NAND Flash LUNs) and, optionally, a local MCP controller (not shown). The controller 100 also has a processor configured to perform various actions, which will be described in detail below. The controller 100 can have on-board memory (e.g., SRAM) and/or external memory (e.g., DDR DRAM) to store executable program code (software or firmware) and other user data and system control data or structures used in its operations. In one embodiment, the memory system is part of a solid-state drive (SSD), and, in another embodiment, the controller 100 is used in OEM designs that use a Southbridge controller to interface to flash memory devices. Of course, these are merely examples, and other implementations can be used. Lassa discloses a plurality of channels that can utilize and support multiple different communication protocols).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale and Yazdani with those of Kang. Kang teaches using two organic substrates as the substrates coupled to the host and other components, which is a process by which the complexity can be reduced and the reliability of the overall system can be improved (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100).


Claim(s) 14 and 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Stocksdale in further view of Yazdani and further in view of Sadowski et al. (US Publication No. 2013/0073755 -- "Sadowski").

Regarding claim 14, Lassa teaches A system, comprising: a host device; a memory device comprising a memory die; a second area for the memory device, a first plurality of channels between the first area and the second area, (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol such as SATA, while the memory device communicates with a second protocol such as ONFI. Further, see Lassa paragraph [0032], These terms (i.e., “host-side interface” and “flash device-side interface”) should not be confused with the terms “host-type interface” and “flash-type interface,” which are terminology used herein to differentiate between the two sides of a NAND interface protocol, as this protocol is not symmetric).
Lassa does not teach a memory device comprising a memory die and an organic substrate, wherein the memory die is positioned on the organic substrate; a silicon interposer comprising a first area for the host device, a second area for the memory device, wherein the host device is positioned on the first area of the silicon interposer; and a translation device positioned on the second area of the silicon interposer instead of the memory device.
However, Stocksdale teaches a silicon interposer comprising a first area for the host device, a second area for the memory device, wherein the host device is positioned on the first area of the silicon interposer; (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa with those of Stocksdale. Stocksdale teaches using a silicon interposer for communication protocol for HBM, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

Lassa in view of Stocksdale does not teach a memory device comprising a memory die and an organic substrate, wherein the memory die is positioned on the organic substrate; and a translation device positioned on the second area of the silicon interposer instead of the memory device.
However, Yazdani teaches a memory device comprising a memory die and an organic substrate, wherein the memory die is positioned on the organic substrate (Yazdani paragraph [0004], a die stack-type package. Die have been attached to an interposer to mount the die onto a printed circuit board (PCB) through an organic package substrate to translate the fine geometries of the interposer to the much larger spacing of the printed circuit board. An increasing number of conductive pads of the printed circuit board must be coordinated with more bonding pads on the semiconductor die to improve input/output (I/O) throughput. Channels going from a translation device through an organic substrate and silicon interpose to a memory die).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale with those of Yazdani. Yazdani teaches the channels going through an organic substrate and silicon interposer, which provides a method to minimize the final chip size (Yazdani paragraph [0005], as illustrated in FIG. 1A, a single chip 100 is partitioned into number of smaller chips (105, 110, 115, 120). Smaller chips (105, 110, 115, 120) are then assembled onto interposer 125 and wired together to form an integrated circuit. FIG. 1B shows a heterogeneous 2.5D/3D integration approach, a single chip 130 includes a number of circuitry blocks including memory 135, logic 140, DSP 145, and RF 150 manufactured separately and mounted on interposer 155 and wired together to form an integrated circuit. Smaller chips (135, 140, 145, 150) may be manufactured by different foundries and may have different process nodes selected for performance, availability and/or cost reasons).

Lassa in view of Stocksdale in further view of Yazdani does not teach a translation device positioned on the second area of the silicon interposer instead of the memory device.
However, Sadowski teaches a translation device positioned on the second area of the silicon interposer instead of the memory device (Sadowski paragraph [0015], FIG. 2A shows a processing unit package 200, including an interposer 201 (e.g., a silicon interposer), a processing unit die 202 and internal memory dies 203, implemented as DRAM, disposed on the interposer 201 along with a device protocol translator (DPT) 212 that is configured to provide an interface 213 with an external device 211, such as external memory (DRAM) or an external display device. The processing unit die 202 and the DPT 212 are jointly disposed on a common interposer 201. The DPT 212 is designed to work with the internal memory dies 203 with capability to interface with the external device 211. The DPT 212 may be connected to an internal memory bus 204, shown here as a parallel connection to the internal memory dies 203. The processing unit package 200 may be encapsulated on the interposer 201. For external connections, before or after encapsulation of the processing unit package 200, the DPT leads 213 may pass through the interposer using through-silicon vias (TSVs). As shown in FIG. 2, the placement of the DPT 212 may be in place of (i.e., substituted for) one of the DRAM stacks 203. While a single DPT 212 and its corresponding interface 213 is illustrated in FIG. 2, this embodiment is not limited as such, and the processing unit package 200 may include multiple DPTs 212 and interfaces 213 as needed to allow for additional configurations with different types of external devices 211. Additionally, while the DPT 212 is illustrated as being connected to internal memory die stacks 203 via bus 204, other communication arrangements (e.g., point to point communication channels, communication fabrics, etc.) could also be employed and are subsumed with the term "bus". The silicon interposer contains a translation device partitioned on as opposed to an external memory device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale and Yazdani with those of Sadowski. Sadowski teaches a silicon interposer containing a translation device internally while having an external memory which allows for the interposer to provide far more efficient communication protocol translations allowing for an overall faster configuration for data transmission (Sadowski paragraph [0015], FIG. 2A shows a processing unit package 200, including an interposer 201 (e.g., a silicon interposer), a processing unit die 202 and internal memory dies 203, implemented as DRAM, disposed on the interposer 201 along with a device protocol translator (DPT) 212 that is configured to provide an interface 213 with an external device 211, such as external memory (DRAM) or an external display device. The processing unit die 202 and the DPT 212 are jointly disposed on a common interposer 201. The DPT 212 is designed to work with the internal memory dies 203 with capability to interface with the external device 211. The DPT 212 may be connected to an internal memory bus 204, shown here as a parallel connection to the internal memory dies 203. The processing unit package 200 may be encapsulated on the interposer 201. For external connections, before or after encapsulation of the processing unit package 200, the DPT leads 213 may pass through the interposer using through-silicon vias (TSVs). As shown in FIG. 2, the placement of the DPT 212 may be in place of (i.e., substituted for) one of the DRAM stacks 203. While a single DPT 212 and its corresponding interface 213 is illustrated in FIG. 2, this embodiment is not limited as such, and the processing unit package 200 may include multiple DPTs 212 and interfaces 213 as needed to allow for additional configurations with different types of external devices 211. Additionally, while the DPT 212 is illustrated as being connected to internal memory die stacks 203 via bus 204, other communication arrangements (e.g., point to point communication channels, communication fabrics, etc.) could also be employed and are subsumed with the term "bus". Also see Sadowski paragraph [0033], Register write control messages sent from register configuration interface 617 are multiplexed by the MUX 607, and processed by the MUX controller 602, and include indication of which translator 651, 652, or 653 is selected for interfacing with the processing unit. The MUX controller 602 switches the MUXes 601, 603, 604, 605, 606, and 607 to activate the appropriate MUX output for the respective translator 651, 652, 653, allowing input and output access to the processing unit interface. The MUX controller 602 can use static switching, keeping a single translator active for a prolonged period, or dynamic switching according to time multiplexing between the various protocols, effectively allowing all included protocols to be functional in parallel).

Regarding claim 16, Lassa in view of Stocksdale in further view of Yazdani and further in view of Sadowski teaches The system of claim 14, wherein: the memory device is positioned on the translation device, and a second plurality of channels extends from the translation device to the memory device (Yazdani paragraph [0004], a die stack-type package. Die have been attached to an interposer to mount the die onto a printed circuit board (PCB) through an organic package substrate to translate the fine geometries of the interposer to the much larger spacing of the printed circuit board. An increasing number of conductive pads of the printed circuit board must be coordinated with more bonding pads on the semiconductor die to improve input/output (I/O) throughput. Channels going from a translation device through an organic substrate and silicon interpose to a memory die).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale with those of Yazdani. Yazdani teaches the channels going through an organic substrate and silicon interposer, which provides a method to minimize the final chip size (Yazdani paragraph [0005], as illustrated in FIG. 1A, a single chip 100 is partitioned into number of smaller chips (105, 110, 115, 120). Smaller chips (105, 110, 115, 120) are then assembled onto interposer 125 and wired together to form an integrated circuit. FIG. 1B shows a heterogeneous 2.5D/3D integration approach, a single chip 130 includes a number of circuitry blocks including memory 135, logic 140, DSP 145, and RF 150 manufactured separately and mounted on interposer 155 and wired together to form an integrated circuit. Smaller chips (135, 140, 145, 150) may be manufactured by different foundries and may have different process nodes selected for performance, availability and/or cost reasons).

Regarding claim 18, Lassa in view of Stocksdale in further view of Yazdani and further in view of Sadowski teaches The system of claim 16, wherein: the first plurality of channels are configured to communicate signals between the host device and the translation device using a first communication protocol, and the second plurality of channels are configured to communicate signals between the translation device and the memory device using a second communication protocol (Lassa paragraph [0029], In general, a NAND interface protocol is used to coordinate commands and data transfers between a NAND flash device and a host using, for example, data lines and control signals, such as ALE (Address Latch Enable), CLE (Command Latch Enable), and WE# (Write Enable). Even though the term “NAND interface protocol” has not, to date, been formally standardized by a standardization body, the manufacturers of NAND flash devices all follow very similar protocols for supporting the basic subset of NAND flash functionality. This is done so that customers using NAND devices within their electronic products could use NAND devices from any manufacturer without having to tailor their hardware or software for operating with the devices of a specific vendor. It is noted that even NAND vendors that provide extra functionality beyond this basic subset of functionality ensure that the basic functionality is provided in order to provide compatibility with the protocol used by the other vendors, at least to some extent. The communication protocols as described above in claim 1 are used in conjunction with a plurality of channels/signals to provide the connection between the devices. For example, the ONFI protocol could be used to send WE# and CLE command signals. Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol while the memory device communicates with a different protocol such as ONFI, for the second plurality of channel, also see Lassa paragraph [0001], number of memory multi-chip packages (MCPs), where each MCP contains a stack of NAND flash dies and, optionally, a flash memory controller. The Open NAND Flash Interface (ONFI) protocol provides support for parallel access to multiple NAND dies (or "logical units" (LUNs)) on a single "target" or NAND multi-chip stack on a single shared ONFI channel. In a typical SATA-based SSD application, a central host controller accesses multiple attached devices (targets/NAND device clusters) on each ONFI channel, and across several ONFI channels. (A typical host controller would include a SATA interface and four, eight, or more flash interface channels. These channels may utilize a standard flash interface protocol, such as ONFI.) Each ONFI target typically controls 2, 4, or 8 NAND dies).

Regarding claim 19, Lassa in view of Stocksdale in further view of Yazdani and further in view of Sadowski teaches The system of claim 18, wherein the first communication protocol is a high bandwidth memory communication protocol (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale and Yazdani with those of Sadowski. Stocksdale teaches using a silicon interposer for communication protocol for HBM, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

Regarding claim 20, Lassa in view of Stocksdale in further view of Yazdani and further in view of Sadowski teaches The system of claim 14, wherein the translation device is configured to: receive, from the host device in accordance with a first communication protocol, first commands for accessing the memory device; and transmit, to a controller of the memory device in accordance with a second communication protocol, second commands for accessing the memory device, the second commands corresponding to the first commands (Lassa paragraph [0029], In general, a NAND interface protocol is used to coordinate commands and data transfers between a NAND flash device and a host using, for example, data lines and control signals, such as ALE (Address Latch Enable), CLE (Command Latch Enable), and WE# (Write Enable). Even though the term “NAND interface protocol” has not, to date, been formally standardized by a standardization body, the manufacturers of NAND flash devices all follow very similar protocols for supporting the basic subset of NAND flash functionality. This is done so that customers using NAND devices within their electronic products could use NAND devices from any manufacturer without having to tailor their hardware or software for operating with the devices of a specific vendor. It is noted that even NAND vendors that provide extra functionality beyond this basic subset of functionality ensure that the basic functionality is provided in order to provide compatibility with the protocol used by the other vendors, at least to some extent. The communication protocols as described above in claim 1 are used in conjunction with a plurality of channels/signals to provide the connection between the devices. For example, the ONFI protocol could be used to send WE# and CLE command signals, see Lassa paragraph [0020], The following embodiments relate generally to a controller and method for memory aliasing for different flash memory types. As mentioned above, multiple flash technology types (one-, two-, and three-bits per cell, for example) and mixed-technology flash devices (devices with binary regions in an otherwise multi-level cell device) are available; however, some industry standard protocols, such as ONFI, only support commands for a single memory type, as they assume that all the memory devices in an MCP are homogeneous. For example, ONFI interfaces assume that all of the memory devices in the multi-chip package are X1 (one bit per cell), X2 (two bits per cell), or X3 (three bits per cell). However, in some applications, it may be desired to have mixed technology devices (i.e., memory devices of different types) and/or mixed technology targets (i.e., a memory device with different memory types in different address ranges). The following embodiments can be used to mix different dies inside the same multi-chip package and to use a given memory die in different ways (e.g., to use different commands to talk to X1/X2 memory regions or blocks in order to achieve binary or multi-level cell behavior). In one of the below embodiments, the address bits are used to indicate which kind of memory to use and, optionally, to perform address translation to specific (different) command sequences for the different memory types. (More generally, these embodiments can use address bits for special modes.) Existing host controller ASICs only implement standard commands with a variable length address field. While there are parameter pages in ONFI, for example, to specify the number of address bytes, other information may not be able to be expressed or indicated).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Stocksdale in further view of Yazdani in further view of Sadowski as applied to claim 14 above, and further in view of Kang.

Regarding claim 15, Lassa in view of Stocksdale in further view of Yazdani in further view of Sadowski and further in view of Kang teaches The system of claim 14, further comprising: a package substrate comprising a third area for the silicon interposer, a fourth area for the memory device, and a second plurality of channels between the third area and the fourth area, (Kang paragraph [0034], Molded stiffener 540 is formed in contact with packaging substrate 130, edge surfaces 509 of interposer 120, and IC chips 501 and 502, as shown in FIG. 5. In other embodiments, mold stiffener 540 is also formed in contact with edge surfaces 510 of IC chips 503 and 504. In some embodiments, electrical connections of IC chips 503 and 504 are protected with underfill material 129 as shown, and in other embodiments, mold stiffener 540 is used in lieu of underfill material 129. In some embodiments, the use of mold stiffener 540 facilitates a reduced stand-off distance 511 between IC chips 501, 502, 503, and 504 and any passive components 350 coupled to interposer 120, thereby reducing the overall size of microelectronic package 500. The memory devices use an organic substrate structure with the package substrate, wherein the memory device may be positioned on any area region of the package substrate as constructed) wherein the memory device is positioned on the fourth area of the package substrate (Yazdani paragraph [0004], a die stack-type package. Die have been attached to an interposer to mount the die onto a printed circuit board (PCB) through an organic package substrate to translate the fine geometries of the interposer to the much larger spacing of the printed circuit board. An increasing number of conductive pads of the printed circuit board must be coordinated with more bonding pads on the semiconductor die to improve input/output (I/O) throughput. Yazdani discloses channels going through a package/organic substrate region, wherein the region the channels pass through can be partitioned as the user desires).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale and Yazdani and Sadowski with those of Kang. Kang teaches using two organic substrates as the substrates coupled to the host and other components, which is a process by which the complexity can be reduced and the reliability of the overall system can be improved (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Stocksdale in further view of Yazdani in further view of Sadowski as applied to claim 14 above, and further in view of Singh.

Regarding claim 17, Lassa in view of Stocksdale in further view of Yazdani in further view of Sadowski and further in view of Singh teaches The system of claim 16, wherein: the host device comprises a first pin layout corresponding to the first plurality of channels, the memory device comprises a second pin layout corresponding to the second plurality of channels and that is inconsistent with the first plurality of channels, and the translation device is configured to map the first pin layout to the second pin layout (Singh paragraph [0061], The flip-flop insertion program 540 includes a netlist translator 541, a timing report processing module 542, a constraint module 543 storing the set of constraints, a timing adjustment module 544, an insertion module 545 and a flip-flop count determination module 546. The netlist translator 541 identifies the net by their start and end pins and translates the pin identifications to a command format recognizable by the timing analysis tool 530. The original structure includes a first pin layout, which can be translated into a different format via the netlist translator, which corresponds to a direct mapping between the two).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Stockdale and Yazdani and Sadowski with those of Singh. Singh teaches using two different pin layouts to utilize a translation device, which allows the system to use information such as identified undesired pin locations and alter them with the second layout, which can improve the delay associated with a processing command, as well as other various benefits (Singh paragraph [0062], The timing report processing module 542 processes the timing report and identifies illegal or undesired locations for flip-flop insertions according to the set of constraints. The insertion module 545 determines the flip-flop counts that are needed based on the physical layout and compares it with the RTL count limit for each net. If the needed count is equal to the count limit, flip-flop insertions are performed. If the needed count is greater than the count limit, the timing adjustment module 544 adjusts the timing-related variables to decrease the propagation delay of the net or to allow more timing budget, e.g., by iteratively altering the clock period, clock-to-Q delay, standard cell or metal material, etc. If all the nets of the interface need fewer insertion count than the count limit, this information is fed back to update the RTL design).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./           Examiner, Art Unit 2136                  

/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136